UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6524


JAMES O’NEAL FOSTER,

                  Petitioner - Appellant,

             v.

ROBERT   STEVENSON,      Warden,   Broad     River     Correctional
Institution,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:06-cv-03543-HFF)


Submitted:    November 14, 2008             Decided:   December 4, 2008


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James O’Neal Foster, Appellant Pro Se.     Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James     O’Neal         Foster       seeks     to       appeal       the     district

court’s    order       accepting         the    recommendation             of    the       magistrate

judge     and    denying         relief       on     his     28    U.S.C.        §    2254       (2000)

petition.       The order is not appealable unless a circuit justice

or    judge     issues      a    certificate           of   appealability.                 28    U.S.C.

§ 2253(c)(1) (2000).               A certificate of appealability will not

issue     absent       “a       substantial          showing        of    the        denial       of    a

constitutional         right.”            28    U.S.C.        § 2253(c)(2)            (2000).           A

prisoner        satisfies          this        standard           by     demonstrating               that

reasonable       jurists         would        find     that       any     assessment            of     the

constitutional         claims      by     the      district        court        is   debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                       Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                              We have

independently reviewed the record and conclude that Foster has

not     made    the    requisite          showing.            Accordingly,             we       deny    a

certificate of appealability and dismiss the appeal.                                         Foster’s

motion for a de novo determination is denied.                                   We dispense with

oral    argument       because          the    facts        and    legal        contentions            are

adequately       presented         in    the       materials           before    the       court       and

argument would not aid the decisional process.

                                                                                            DISMISSED

                                                   2